“It is well established that in reviewing . . . custody issues, deference is to be accorded to the determination rendered by the factfinder, unless it lacks a sound and substantial basis in the record” (Yolanda R. v Eugene I.G., 38 AD3d 288, 289 [2007] ). Here, in denying the petition, the court properly considered the child’s best interests in finding that there existed sufficient evidence of extraordinary circumstances, including petitioner mother’s minimal contact with the child over several *537years and her inability to provide and safeguard the child’s mental and developmental needs (see Matter of Bennett v Jeffreys, 40 NY2d 543 [1976]). There exists no basis to disturb the court’s determination that the child should remain with his paternal grandmother, who had provided him with a stable and nurturing home in the preceding years.
We have considered the mother’s remaining contentions and find them unavailing. Concur — Gonzalez, P.J., Mazzarelli, Andrias and Sweeny, Román JJ.